 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                               UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     KELLY CLAYTON                                  )   Civil No. 2:18-cv-03097-AC
14
     obo MARKELL M. MILES,                          )
15                                                  )   STIPULATION AND PROPOSED ORDER
            Plaintiff,                              )   FOR A SECOND EXTENSION OF TIME
16                                                  )   FOR DEFENDANT TO FILE HER MSJ
17                  v.                              )
                                                    )
18   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
19                                                  )
20          Defendant.                              )

21
22
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23
     with the approval of the Court, that Defendant shall have a second extension of time of 35 days
24
     to file her motion for summary judgment. The undersigned respectfully requests this extension
25
     of time because he has recent returned from a week of leave to attend a wedding and host visitors
26
     from Japan. In addition, the undersigned has scheduled use-or-lose leave from December 6 to
27
     December 10, and has a significant caseload pending, including a Ninth Circuit responsive brief.
28


                                                    1
 1          The new due date for Defendant’s MSJ will be Thursday, December 19, 2019.
 2
 3
                                              Respectfully submitted,
 4
 5   Date: November 15, 2019                  SACKETT & ASSOCIATES

 6                                     By:    /s/ Harvey Peter Sackett*
                                              HARVEY PETER SACKETT
 7                                            * By email authorization on November 15, 2019
 8                                            Attorney for Plaintiff

 9
     Date: November 15, 2019                  McGREGOR W. SCOTT
10
                                              United States Attorney
11
                                       By:    /s/ Michael K. Marriott
12                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
13
                                              Attorneys for Defendant
14
15   Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18
19
20
21
22                                            ORDER

23
     APPROVED AND SO ORDERED:
24
25   DATED: November 18, 2019

26
27
     Stip. to Extend Def.’s MSJ
28


                                                 2
